DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.

Applicants' arguments, filed July 16, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed July 16, 2021 is insufficient to overcome the rejection of claims 1, 3, 6, 16, 18, 20 and 28 – 32 based upon Weiss et al. in view of additional references as set forth in the last Office action because: insufficient information about the various nanoparticles tested has been set forth such that all the differences between the samples tested cannot be determined and the data presented is not reasonably commensurate in scope with the instant claims.
The declaration presents information as to the amount of nanoparticles (NPs) in the brain tissue of rats, with the most informative comparison being between NPs coated with PEG; NPs coated with one of lecithin, cholesterol, aspartic acid or leucine and NPs that are coated with both PEG and one of lecithin, cholesterol, aspartic acid or leucine. The amount of NPs with both agents in the brain tissue was higher than the additive sum of the individually coated NPs. The declaration states that PEG 20,000 was used for both the single and dual modified NPs, but otherwise the Examiner was unable to locate any information as to the process by which the NPs were prepared and/or information about the characteristics of the NPs tested (e.g., polymer core size, percent coverage with the modifier). Reference is made to the specification as filed for the experimental method used as it related to measurement of brain accumulation of the materials, but not as to how the particles were prepared. In the specification as filed, NPs were coated with PEG and then subsequently treated with the second modifier. If such a procedure was used, although that cannot be determined from the information given, then the single and dual modified PEG particles would differ only in the presence 
Additionally, even if such evidence did outweigh the prima facie case of obviousness, the evidence is not reasonably commensurate in scope with the claims. The claims do not require any particular ability to cross the blood brain barrier and while various alternatives are set forth in claims 16 and 32 (e.g., the PEG can have a number average molecular weight ranging from 2,000 – 20,000), that broad limitation is but one alternative property that can satisfy the limitations of the claim. Therefore evidence for more than additive effect for the dual coated particles would be expected to be additive and would be found for all particles within the scope of the claims has not been made of record. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28 – 32 were rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (Macromol Biosci, 2007) in view of Shirotake et al. (US 2012/0027821) and Huang et al. (Int J Pharm, 2007). This rejection is MAINTAINED for the reasons of record set forth herein.
Weiss et al. discloses for targeted nanoparticulate drug delivery, (bio)degradable polymers like poly(alkyl cyanoacrylates)s (PACA) or polyesters such as poly(ε-caprolactone) or poly (D,L-lactide) are the first choice for sustained release (p 883). Despite the protection of the polymeric nanoparticles, not all of the drug will reach the site where it is required (p 883). The most common approach to protect particles from opsonization is the formation of a hydrophilic corona around the particles such as from polyethylene glycol (PEG) or carbohydrate to minimize unspecific protein surface adsorption on the particles to render the particles “invisible” to macrophages, so that the 
The aspartic acid or leucine as the amino acid and loading with a drug rather than fluorescent dye is not disclosed.
Shirotake et al. discloses cyanoacrylate polymer particles that comprise an amino acid(s) with an average particle diameter of less than 1000 nm that can kill cancer cell by inducing apoptosis-like cell death and therefore are useful in the prevention and/or treatment of cancers (whole document, e.g., abstract). Especially preferred for the polymer moiety is n-butyl-2-cyanoacrylate (¶ [0041]). The affinity of the particles can be adjusted for various cancer cells by selection of the amino acid contained in the particles (¶ [0014]). The kind of amino acid is not restricted and is typically any of the 20 kinds of amino acid which consist of natural proteins (¶ [0040]), that comprise L-amino acids. Particles comprising amino acids such as aspartic acid and leucine inhibit proliferation of cancer cell with glycine, glutamic acid, aspartic acid 
Huang et al. discloses the manufacture of stable paclitaxel loaded, poly(n-butyl cyanoacrylate) (PBCA) nanoparticles with high loading and encapsulation efficiency (whole document, e.g., abstract). PACA nanoparticles are excellent carrier colloids for use with chemotherapeutic agents and can overcome multidrug resistance phenomenon at both the cellular and non-cellular levels (p 268, col 1, ¶ 3). Paclitaxel is a quite effective chemotherapy agent against a variety of cancers that has low aqueous solubility (p 268, col 1, ¶ 2). The disclosed method uses miniemulsion polymerization in the presence of PLURONIC® F127 (e.g., section 2.2.1) to form nanoparticles. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use an amino acid other than Phe such as aspartic acid or leucine along with PEG to prepare drug loaded, cyanoacrylate nanoparticles as disclosed by Weiss et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because PACA such as those made from n-butyl cyanoacrylate can be loaded with different payloads such as fluorescent dyes or chemotherapeutic agents. Surface modification with PEG will minimize unspecific protein adsorption and increase circulation time and amino acids can introduce carboxy or amino groups to affect the properties of the resultant nanoparticles as disclosed by Weiss. Shirotake et al. discloses that amino acids such as leucine or aspartic acid can also provide an anti-cancer effects to the cyanoacrylate polymer particles as aspartic acid and leucine both inhibit cancer cell proliferation. The addition of a chemotherapeutic agent such as MPEP 2144.06.

Applicants traverse this rejection on the grounds that similar to low-density lipoprotein particles, NPs with dual modification according to the present claim (PEG with either aspartic acid or leucine) can adsorb Apolipoprotein E in the plasma and interact with a receptor on the blood brain barrier (BBB) endothelial cells through receptor-mediated endocytosis, after which the cargo is release in the endothelial cells and diffused into the brain. The surface modification rather than the drug loaded in the particles plays a major role and the dual modified particles with 3 different cargo molecules all showed good BBB permeability that is not dependent on the drug contained therein.
These argument are unpersuasive. Neither the specification as originally filed nor the concurrently filed declaration contain any mention of Apolipoprotein E binding and/or similarity to low-density lipoprotein particles. Arguments without factual support are mere allegations and are not found persuasive. As discussed above, without additional evidence to confirm that factors such as core particle size and/or extent of surface medication were the same among the various nanoparticles tested, the evidence in the declaration is insufficient to overcome the prima facie case of obviousness.

Claims 1, 3, 6 and 16 – 20 were rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (Macromol Biosci, 2007) in view of Chan et al. (Biomateirals, 2009). This rejection is MAINTAINED for the reasons of record set forth herein.
Weiss et al. is discussed above.
The presence of lecithin on the particles is not disclosed.
Chan et al. discloses that biodegradable polymeric nanoparticles (NPs) have a number of appealing features including a hydrophobic core capable of carrying highly insoluble drugs with a high loading capacity while their hydrophilic shell provide steric protection and functional groups for surface modification (¶ bridging p 1627 and 1628). Drug release can be manipulated in a variety of ways, including by polymer selection and external consideration such as pH and temperature changes (p 1628, col 1, ¶ 1). Liposomes can encapsulate hydropilic therapeutic agents at high loading and shield the drugs from external conditions and when coated with a material such as PEG, have reduced systemic clearance and prolong circulation half-life (¶ bridging cols 1 and 2 on p 1627). However, liposomes have a low ability to encapsulate very hydrophobic drugs, show burst release of drugs and require multi-step manufacturing processes (¶ bridging cols 1 and 2 on p 1627). A protocol to develop NPs that combine the properties of liposomes and polymeric NPs has been developed as the polymeric NPs only show a moderate circulation half-life in comparison to their liposome counterparts even when the polymeric NPs are coated with inert and biocompatible polymers such as PEG (p 1628, col 1, ¶¶ 1 – 2). Soybean phosphatidylcholine or lecithin was selected to form a monolayer around the hydrophobic core with an interspersed lipid-PEG conjugate to 
Huang et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add a lecithin containing layer to the nanoparticles disclosed by Weiss that comprise a drug to be delivered.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Chan et al. discloses that the addition of lecithin to polymeric nanoparticles also for additional control over the drug release rate and is compatible with PEG coatings. The choice of coating material and drug contained therein, such as paclitaxel, depends on the indication to be treated and the desired release kinetics and such selection from those that are disclosed in the prior art is within the skill of the person of ordinary skill in the art. The person of ordinary skill would be motivated to add lecithin to adjust the drug release kinetics and also to provide 

Applicants traverse this rejection on the same grounds discussed above and the contents of the declaration. As discussed in greater detail above, the arguments and declaration are insufficient to outweigh the prima facie case of obviousness set forth above.

Claims 1, 3, 6, 16 – 20 and 28 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (Macromol Biosci, 2007) in view of Agrawal et al. (Coll Surf B Biointerfaces, available online January 8, 2015).
Weiss et al. is discussed above.
The presence of lecithin in the coating of a drug loaded particle is not disclosed.
Agrawal et al. discloses that the BBB from a dynamic interface that prevents the uptake of more than 90% of small molecules and all large molecules and even when the integrity is compromised during tumor development, most drugs are unable to cross the BBB (p 414, col 1). Polymer-lipid hybrid nanoparticles (PLNs) tethered with a targeting ligand on the surface of drug containing particles were developed to enhance BBB penetration and targeting to glioma cells (p 414, col 2, ¶ 1). The PLNs comprise a biodegradable PLGA core for efficient loading of water-insoluble drugs; a lipid monolayer surrounding the core and a lipid-PEG outer corona (p 414, col 2, ¶ 2). The lipid monolayer provides stability and reduced outward drug diffusion while the PEG provide stealth properties and means to attach targeting ligands to bind to the receptors 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lecithin-PEG and PtxR materials of Agrawal et al. on the PBCA nanoparticles of Weiss et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because various materials can be used as the drug containing core of nanoparticles as disclosed by Weiss et al. and the hybrid PLNs with both PEG and lecithin of Agrawal et al. can allow for crossing of the BBB to allow for cargo (e.g., drug such as paclitaxel) delivery to the brain.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618